Citation Nr: 0913820	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-31 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.  Thereafter, at the Veteran's request, 
the claims file was transferred to the RO in Fargo, North 
Dakota.

The February 2006 rating decision granted the Veteran's claim 
for entitlement to service connection for PTSD and assigned a 
30 percent initial disability evaluation, effective May 22, 
2001.  In an April 2006 correspondence, the Veteran noted her 
disagreement with the 30 percent initial disability 
evaluation that was assigned.  The Board notes that a 
subsequent August 2006 rating decision granted the Veteran an 
increased initial disability evaluation of 50 percent for her 
PTSD.  The United States Court of Appeals for Veterans Claims 
(Court) has held that in a claim for an increased disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In fact, in her April 2006 
correspondence, the Veteran specifically requested a 
"reassessment of 100% disability."  In AB v. Brown, the 
Court further held that, where a claimant has filed a notice 
of disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not end the 
appeal.  Therefore, the issue of entitlement to an initial 
disability rating in excess of 50 percent for PTSD is 
properly before the Board for appellate consideration.

In addition, the Board notes that the claims file contains 
certain VA medical records and a Social Security 
Administration (SSA) disability determination that were 
received after the issuance of the November 2008 supplemental 
statement of the case, and have not been considered by the 
RO.  The Board notes, however, that with each submission of 
additional evidence subsequent to the November 2008 
supplemental statement of the case, the Veteran's 
representative submitted a statement waiving the right to 
have such additional evidence referred to the agency of 
original jurisdiction (AOJ) for review.  See 38 C.F.R. 
§ 20.1304.  Therefore, referral to the AOJ is not necessary 
and the Board will proceed with the adjudication of this 
appeal.

In February 2009, the Veteran was afforded a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims folder.


FINDING OF FACT

The competent clinical evidence of record during the rating 
period on appeal is at least in equipoise with regard to 
whether the Veteran's PTSD has been manifested by total 
occupational and social impairment.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for an initial disability evaluation of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless.  Therefore, 
there is no prejudice to the Veteran by the Board proceeding 
with the issue of entitlement to an initial disability 
evaluation in excess of 50 percent for PTSD, without further 
discussion or development with regard to VA's duties to 
notify and assist under the VCAA.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with a veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Although the Board has an obligation to provide reasons and 
bases supporting its decisions, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
DC 9411 (2008).  VA's Schedule for rating mental disorders 
reads, in pertinent part, as follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the phrase "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  A physician's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See also Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

Legal Analysis

The Veteran asserts that an initial evaluation in excess of 
50 percent is warranted for her service-connected PTSD.  The 
Board notes that the Veteran's medical records reflect Axis I 
diagnoses of PTSD, a dysthymic disorder, and depression.  
See, e.g., July 2008 VA Medical Record; February 2009 VA 
Medical Record.  The Veteran is not service connected for 
dysthymia or depression.  However, in assessing the severity 
of the service-connected disability at issue, the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  In the event that any nonservice-
connected symptoms have not been clinically dissociated from 
manifestations of the Veteran's service-connected PTSD, VA 
must presume that all impairment shown is part and parcel of 
the service-connected disability.

As stated above, a 100 percent disability evaluation for PTSD 
contemplates total occupational and social impairment.  In 
the instant case, with regard to occupational impairment, the 
claims file contains a January 2009 determination from the 
Social Security Administration (SSA) finding the Veteran to 
have been disabled from September 1, 2005.  Although the 
January 2009 SSA determination notes that the Veteran has 
certain physical disabilities, it also states that the 
Veteran's "physical impairments are not well supported in 
the medical record," and that "the claimant's posttraumatic 
stress disorder is the key mental impairment" upon which the 
Administrative Law Judge relied in his opinion.

Under the applicable law, as set forth in the January 2009 
SSA determination, the SSA's finding that the Veteran is 
disabled means that she has not been able to "engage in any 
substantial gainful activity," with "substantial gainful 
activity" referring to "work activity that is both 
substantial and gainful."  In addition, the SSA's finding 
that the Veteran is disabled entails a finding that she does 
not have "the residual functional capacity to perform the 
requirements of her past relevant work," and that she is 
unable to perform "any other work considering her residual 
functional capacity, age, education, and work experience."  
Therefore, the Board finds that the January 2009 SSA 
determination is strong evidence that the Veteran has had a 
total occupational impairment due to her PTSD at least from 
September 1, 2005 forward.

Although the January 2009 SSA determination did not make a 
finding that the Veteran was disabled prior to September 1, 
2005, there is evidence in the claims file that the Veteran's 
occupational efforts during the entire rating period on 
appeal have been transient at best, and otherwise largely 
unsuccessful.  Therefore, in terms of the Veteran's 
occupational efforts, the Board does not find distinct 
degrees of impairment during separate time periods, such as 
might warrant staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  With regard to the entire rating period on 
appeal, the Veteran testified to having a dozen or more 
different jobs since separation from military service, and 
stated that she has struggled to maintain gainful employment, 
in particular on account of her fear of close encounters with 
co-workers.  See February 2009 BVA Video Conference Hearing 
Transcript (Tr.) at 5-6.  When asked if she believed she 
could perform any type of gainful employment on a consistent 
basis, the Veteran responded that based on her PTSD she could 
not.  Id. at 10.

There is a March 2001 VA medical record which states that the 
Veteran has had 15 to 20 jobs since separation from military 
service, the longest of which lasted three years.  The March 
2001 VA medical record reflects the Veteran's statement that 
most of her jobs have not lasted longer than one year, at 
which point she feels that she must leave.  There is also a 
May 2005 VA examination of record which, in contrast to the 
March 2001 VA medical record, states that the Veteran's 
longest post-service job lasted approximately one year.  The 
May 2005 VA examiner stated that the Veteran had been 
"minimally employed for the past four years" at that time.  
The May 2005 VA examiner also indicated that the Veteran's 
post-service life "has been one of marked personal and 
vocational instability that would not have been predicted by 
her fair, if not good, psychosocial adjustment in youth and 
during military service."

In addition, the Board notes that the Veteran was afforded an 
independent medical examination with regard to her PTSD in 
October 2007.  In contrast to the above evidence, the October 
2007 independent medical examiner opined that the Veteran was 
able to establish and maintain effective work and social 
relationships.  The VA examiner discussed a particular job, 
the dates of which were not specified, in which the Veteran 
purportedly had a good relationship with her supervisor and 
co-workers.  However, the October 2007 independent medical 
examiner also noted that "major work activity" had stopped 
since the Veteran developed "her mental condition," 
although he also attributed her inability to work to a back 
disability.  In addition, the VA examiner noted that the 
Veteran was not working at that time, and had not worked for 
three years.

Based on the evidence discussed above, the Board finds the 
record to be at least in equipoise as to whether the Veteran 
exhibited total occupational impairment, such as to warrant a 
100 percent initial disability rating, during the rating 
period on appeal.  The January 2009 SSA determination 
strongly supports the conclusion that the Veteran has 
exhibited total occupational impairment at least from 
September 1, 2005 forward.  Evidence discussing the Veteran's 
occupational impairment prior to September 1, 2005 is not 
entirely consistent with regard to the degree of such 
impairment.  However, the Board finds this evidence to be at 
least in equipoise with regard to whether total occupational 
impairment has been shown.  In particular, the Board notes 
the Veteran's testimony, and the May 2005 VA examiner's 
opinion that the Veteran demonstrated marked vocational 
instability in her post-service life.  Therefore, affording 
the Veteran the benefit of the doubt, the Board finds that 
total occupational impairment, such as to warrant a 100 
percent initial disability rating, has been demonstrated 
during the rating period on appeal.

With regard to social impairment, the Board notes a November 
2008 VA medical record which reflects the Veteran's statement 
that she has "no friends and is isolated in her home."  
There is an October 2008 VA medical record which notes that 
the Veteran has become a recluse, and that she only leaves 
her house to go to appointments or the grocery store.  This 
medical record reflects the Veteran's explanation that "she 
does not leave her house and does not talk to anyone so that 
she does not get hurt or in any trouble."  The October 2008 
VA medical record also reflects the Veteran's statement that 
she has not had any friends for years, and that although she 
misses having friendships, she no longer knows how to 
maintain them.

Further, the Veteran's testimony at the February 2009 BVA 
video conference hearing demonstrates that throughout the 
course of a typical day she performs only solitary activities 
at home.  Tr. at 13.  In addition, the October 2007 
independent medical examiner stated that the Veteran's 
"mental symptoms" began in 1983, and that, since the 
beginning of these symptoms, she has developed major social 
function changes in that she does not go anywhere.  See also 
May 2005 VA Examination (noting the Veteran to have almost no 
friends or meaningful personal relationships).

The claims file also contains some evidence that the Veteran 
is friends with her current roommate, and that she has a 
"fair" relationship with her children.  See May 2005 VA 
Examination.  However, in this regard, the Board finds the 
evidence of record to be at least in equipoise with regard to 
whether total social impairment suggestive of a 100 percent 
initial disability rating has been shown during the rating 
period on appeal.  Therefore, affording the Veteran the 
benefit of the doubt, the Board finds that this element of a 
100 percent initial disability rating has been demonstrated.

In terms of being in persistent danger of hurting herself or 
others, the Board notes that the record reflects the Veteran 
has attempted suicide and that she has exhibited self-
mutilating behavior.  See, e.g., November 2008 VA Medical 
Record (reflecting the Veteran's statement that she has no 
place new on her body to cut, but that she realizes this 
behavior "does not help her").  In a September 2007 
statement, the Veteran detailed her suicide attempts and 
incidents of self-mutilation.  The October 2007 independent 
medical examiner noted suicidal ideation to be present at the 
time of that examination, with the most recent episode 
occurring in 1989.  In addition, the March 2001 VA medical 
record reflects that the Veteran had gone one year without 
cutting herself at that time, although she stated that she 
could not promise she would not do it again.  With regard to 
this element of a 100 percent disability rating, the record 
is also not without evidence to the contrary.  See, e.g., 
February 2009 VA Medical Record (finding no unusual levels of 
depression or suicidal ideation and that the Veteran is not a 
risk to herself or others).  However, here as well the Board 
finds that the evidence is at least in equipoise, and 
therefore that the Veteran must be afforded the benefit of 
the doubt.  Therefore, this element of a 100 percent initial 
disability rating has been demonstrated.

In terms of an intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), the Board notes that the Veteran testified that she 
often neglects her personal hygiene, and does not care what 
she looks like as she does not go anywhere and no one comes 
to see her.  Tr. at 9.  In addition, in terms of activities 
of daily living, the Veteran testified that she does not 
consistently cook and that she does not clean or perform 
household chores, despite being her son's caretaker.  Tr. at 
9-10.  Based on this evidence, the Board finds that an 
intermittent inability to perform activities of daily living 
has been shown.

Based on the foregoing, the Board finds that the evidence is 
at least in equipoise with regard to whether the Veteran has 
demonstrated total occupational and social impairment during 
the rating period on appeal.  Ultimately, the Board finds 
that there is room to question whether a 100 percent initial 
disability rating or a 70 percent initial disability rating 
applies under 38 C.F.R. § 4.130, DC 9411 (2008).  However, 
resolving all remaining reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's PTSD symptomatology 
more closely approximates the criteria for the 100 percent 
initial disability rating, and that therefore that higher 
evaluation is for assignment.  38 C.F.R. § 4.7.

In making this finding, the Board acknowledges that not every 
element of a 100 percent disability rating has been shown 
during the rating period on appeal.  For example, there is no 
evidence demonstrating gross impairment in thought processes, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  
However, as stated in 38 C.F.R. § 4.21, it is not expected 
that every single symptom within a set of diagnostic criteria 
be exhibited.  It is enough to find that a veteran's symptoms 
are more closely approximated by the criteria of the higher 
disability rating.

Finally, the Board notes that most of the medical evidence of 
record assigns the Veteran GAF scores ranging from 45 to 55.  
See, e.g., February 2009 VA Medical Record (assigning the 
Veteran a GAF score of 50); October 2008 VA Medical Record 
(assigning a GAF score of 55); January 2007 VA Medical Record 
(assigning a GAF score of 45); May 2005 VA Examination 
(assigning a GAF score of 45); April 2003 VA Medical Record 
(assigning a GAF score of 50); March 2001 VA Medical Record 
(assigning a GAF score of 45-50, and noting a GAF score of 55 
to be the Veteran's highest in the past year).  As stated 
above, the GAF scores of 55 indicate moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, whereas the GAF scores of 45 and 50 indicate 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  The Board does note 
that the October 2007 independent medical examiner assigned 
the Veteran a GAF score of 65, which would indicate some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but a general ability to function pretty 
well with some meaningful interpersonal relationships.  
However, in this case, the Board finds that the GAF scores of 
45 and 50 are more consistent with the Veteran's psychiatric 
disability picture as painted by the record as a whole, and 
that the GAF scores of 55 and 65 are therefore less 
probative.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the claimant is to be afforded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
As such is the case here, the Board finds that the assignment 
of a 100 percent initial disability rating is warranted.

Finally, the Board notes that the initial disability 
evaluation of 100 percent assigned here is the maximum 
disability evaluation allowable under the law, and therefore 
any issue regarding referral for an extra-schedular 
evaluation based on exceptional circumstances is moot, as 
such a referral could not result in the assignment of a 
higher disability rating.


ORDER

Entitlement to an initial disability rating of 100 percent 
for PTSD is granted, subject to the applicable law governing 
the award of monetary benefits.





____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


